PER CURIAM:
I
La Leda. Bernadette Arocho Cruz fue admitida al ejer-cicio de la abogacía el 30 de enero de 2001 y a la notaría el 24 de mayo de 2001. El 10 de julio de 2014, el entonces Secretario del Departamento de Justicia, Ledo. César R. Miranda, presentó una queja ante este Tribunal contra va-rios miembros de la profesión legal, entre ellos la licen-ciada Arocho Cruz.(1) Explicó que la División de Crimen Organizado detectó ciertas irregularidades en la toma de varios testimonios mientras investigaba un esquema de apropiación ilegal y fraude.(2) Mediante este, la persona dejaba su vehículo de motor en un concesionario de autos para darlo como trade-in en la compra de uno nuevo. Sin embargo, el Sr. Prudo Pagán Méndez, entonces gerente de la compañía Bella International, no completaba el proceso de trade-in, pues se apropiaba de las unidades y las vendía a terceros que desconocían de la ilegalidad del acto. En lo pertinente, el licenciado Miranda señaló que algunos de los traspasos de los títulos que se estaban investigando fueron juramentados por la licenciada Arocho Cruz.(3)
En particular, las alegaciones contra la licenciada Aro-cho Cruz giran en torno a la autenticación de las firmas de la Sra. Constancia Díaz López y el Sr. Carlos Delgado Ortiz *363al dorso del certificado de título de un vehículo Honda Element 2003. Se desprende del índice Notarial de la licen-ciada Arocho Cruz que el 4 de agosto de 2011, esta auten-ticó las firmas del señor Delgado Ortiz y la señora Díaz López mediante el testimonio dé autenticidad Núm. 264.(4) Asimismo, surge de una certificación que emitió el Depar-tamento de Transportación y Obras Públicas con relación al vehículo Honda Element 2003, tablilla FLL-897, que su traspaso se llevó a cabo el 18 de agosto de 2011, cuando la señora Díaz López lo cedió al señor Delgado Ortiz.(5)
No obstante lo anterior, la señora Díaz López declaró que para el 2011 era dueña de un Honda Element color negro, el cual su hija, Connielyn García, dio en trade-in en Honda de Bayamón. Señaló que, en ningún momento, com-pareció ante la licenciada Arocho Cruz a juramentar o a firmar el título del vehículo, por lo que entiende que al-guien falsificó su firma. Además, indicó que no conoce al comprador del vehículo, que no se lo vendió y que este no firmó ningún documento en su presencia.(6)
Por otro lado, el señor Delgado Ortiz declaró que adqui-rió el vehículo y que todo documento relacionado a la com-pra lo firmó con el gerente del dealer. A preguntas del fiscal, indicó que: no compareció ante la licenciada Arocho Cruz a juramentar o firmar al dorso del traspaso; no conoce a la licenciada; no autorizó a alguien a firmar a su nombre frente a esta última, y en ningún momento estuvo en su presencia la señora Díaz López.(7)
En su contestación a la queja, la licenciada Arocho Cruz explicó que el 27 de julio de 2011 comenzó a trabajar en la gestoría “D & C Vehicle Registration” propiedad de la Sra. Cherllotte Duran Couvertier. Expuso que:
*364[e]l 4 de agosto de 2011, en mi primera semana de trabajo, la Sra. Duran Couvertier me solicita que le ayude urgentemente con un caso. Me present [ó] un expediente del concesionario de vehículos Vega Alta Motors. El referido vehículo era un Honda Element, tablilla FLL-897. Como dueña registral aparecía la Sra. Constancia Díaz López. En el expediente constaban los documentos de venta del vehículo al Sr. Carlos J. Delgado Ortiz, as[í] como copia fotostática [de] las identificaciones de am-bas partes y la autorización firmada por el Sr. Delgado para que D & C realizara el traspaso del vehículo a su nombre ante el Departamento de Transportación y Obras Públicas. La Sra. Duran Couvertier me pidió que, por excepción, notarizara el traspaso, ya que por error las partes lo habían firmado en Vega Alta Motors y que el cliente ten[í]a urgencia en que se realizara el traspaso. Me mostr[ó] los documentos y pude co-rroborar que ambas firmas eran iguales a las que aparecían en las correspondientes licencias de conducir. El gerente de Vega Alta Motors se comunicó vía telefónica conmigo para solici-tarme que hiciera una excepción en este caso, ya que el cliente tenía prisa por realizar el traspaso. Le advertí al gerente, as[í] como a la Sra. Duran que no podía [notarizar el] documento si no tenía las personas presentes, pero ellos insistieron y me recalcaron que era la práctica común en estos casos. De ma-nera equivocada y sintiéndome presionada, procedí a notari-zar el documento según se me solicit [ó]. (8)
Señaló que en ningún momento sospechó que el vehículo era parte de un esquema de fraude. Además, re-conoció que cometió un error al juramentar el traspaso sin tener a las personas presentes y alegó que no obtuvo enri-quecimiento alguno de la transacción (cobró $6 por la jura-mentación) y que los ciudadanos involucrados no resulta-ron perjudicados. Explicó que la señora Díaz López “entreg[ó] su vehículo en ‘trade in’ y obtuvo el valor del mismo al hacer su compra de un nuevo carro, lo cual era su propósito. De igual forma, el Sr. Delgado Ortiz compr[ó] el vehículo, entreg[ó] sus documentos y autorizó por escrito que se realizara el traspaso del título”.(9)
*365Posteriormente, la Procuradora General rindió un In-forme Preliminar. Con relación a la licenciada Arocho Cruz, indicó que no existe controversia en cuanto a que esta dio fe falsamente de que, el 4 de agosto de 2011, el señor Delgado Ortiz y la señora Díaz López firmaron en su presencia el dorso del certificado de título, autorizando el traspaso del auto en cuestión. Concluyó que lo anterior puede constituir una infracción a los Arts. 2, 12 y 56 de la Ley Notarial de Puerto Rico (Ley Notarial), 4 LPRA secs. 2002, 2023 y 2091, las Reglas 65, 66 y 67 del Reglamento Notarial, 4 LPRA Ap. XXIV, y los Cánones 18, 35 y 38 del Código de Ética Profesional, 4 LPRA Ap. IX. Sin embargo, resaltó que la letrada
[...] aceptó sus actuaciones en etapa temprana de este pro-cedimiento, reconoció haber cometido un error, indicó que no hubo ánimo de lucro en sus actuaciones, pidió excusas y ma-nifestó que ante la queja presentada se le incautó su sello desde julio de 2014 viéndose afectada en el ejercicio de la no-taría y su capacidad para generar ingresos(10)
Examinados los documentos pertinentes a la licenciada Arocho Cruz, y en vista de que no existe una controversia esencial de hechos, resolvemos sin trámite ulterior(11)
HH H
 Es sabido que en nuestro ordenamiento jurídico el notario es el custodio de la fe pública notarial y debe ejer-cer su labor con sumo esmero y celo profesional. Véanse: Art. 2 de la Ley Notarial, supra; In re Maldonado Giuliani, 195 DPR 670, 675 (2016); In re Vázquez González, 194 DPR 688, 694 (2016); In re Toro Imbernón, 194 DPR 499, 504 (2016). Además, está obligado a cumplir con las disposiciones de la Ley Notarial, su Reglamento y los cánones del *366Código de Ética Profesional. In re Palmer Ramos, 195 DPR 245, 254-255 (2016); In re Vázquez González, supra.
Un documento notarial avalado por la dación de fe de un notario se presume que cumple con todas las forma-lidades de ley y es legal, verdadero y legítimo. In re Rivera Aponte, 169 DPR 738, 741 (2006). Véase In re González Hernández, 190 DPR 164, 176-177 (2014). Asimismo, “la dación de fe brinda la confianza de que los hechos jurídicos y las circunstancias que acredita el notario fueron percibi-dos y comprobados con sus sentidos o ejecutados por él”. In re Rivera Aponte, supra, págs. 741-742. Véase In re Toro Imbernón, supra, pág. 505.
En lo pertinente, mediante un testimonio o decla-ración de autenticidad un notario puede dar fe de que, en determinada fecha, se firmó un documento en su presencia y que esa persona es quien dice ser. Art. 56 de la Ley Notarial, supra; Regla 65, 66 y 67 del Reglamento Notarial, supra. Véanse: In re Vargas Velázquez, 193 DPR 681, 689 (2015); In re Llanis Menéndez I, 175 DPR 22, 25 (2008). “La legitimación de la firma podrá o no comprender el juramento o afirmación”. Regla 67 del Reglamento Notarial, supra. “[E]l notario hará constar tanto en el testimonio, como en el Registro, su conocimiento personal del firmante o en su defecto la utilización de los medios supletorios que provee [el Art. 17 de la Ley Notarial, 4 LPRA sec. 2035]”. íd.
En vista de que las declaraciones juradas son tes-timonios de legitimación de firma, hemos reiterado que los notarios “ ‘[d]eben ser exigentes y abstenerse de dar fe notarial de [una] declaración jurada si la persona que va a otorgar el documento o la declaración jurada no ha compa-recido personalmente’ ”. In re Llanis Menéndez I, supra, págs. 25-26, citando a In re Sánchez Ruiz, 105 DPR 848, 849 (1977). Véanse: In re Vargas Velázquez, supra, pág. 690; In re Rivera Aponte, supra, pág. 744. Si el notario *367autoriza el documento en ausencia del firmante, trans-grede la fe pública notarial y perjudica la confianza depo-sitada en el sistema de autenticidad documental. In re Vargas Velázquez, supra, pág. 690; In re Llanis Menéndez I, supra, pág. 26; In re Rivera Aponte, supra, pág. 744.
Además, mediante ese acto el notario certifica un hecho falso y no solo viola la Ley Notarial, sino que también contraviene los Cánones 18, 35 y 38 del Código de Etica Profesional, supra. Id. El Canon 18 le exige a los miembros de la profesión legal que realicen una labor com-petente, cuidadosa y diligente. Por lo tanto, cuando un no-tario contraviene las disposiciones de la Ley Notarial infringe el deber que impone este canon al no ejercer la profesión con el cuidado y la prudencia que esta requiere. In re Toro González II, 193 DPR 877, 890 (2015); In re Muñoz Fernós, 184 DPR 679, 685 (2012).
Por otro lado, el Canon 35 le impone a los abo-gados y las abogadas el deber de conducirse de forma sin-cera y honrada y, en particular, “ajustarse a la sinceridad de los hechos al examinar testigos, al redactar afidávits u otros documentos [...] ”. Canon 35 del Código de Ética Profesional, supra. Asimismo, el Canon 38 de Ética Profesio-nal, supra, dispone que estos y estas deben ejercer la pro-fesión de forma digna y honorable. Hemos señalado que una conducta contraviene este canon si afecta las condicio-nes morales del abogado, de tal forma que lo hace indigno de pertenecer a este foro. In re Rodríguez López, 196 DPR 199 (2016); In re Suárez Jiménez, 192 DPR 152, 164 (2014).
Por último, el Art. 12 de la Ley Notarial, 4 LPRA sec. 2023, impone al notario y a la notaría el deber de ren-dir un índice Mensual de Actividad Notarial,
[...] no más tarde del décimo día calendario del mes siguiente al mes informado, en el que liarán constar respecto a las es-crituras matrices y los testimonios por ellos autorizados en el mes precedente, los números de orden de éstos, los nombres de los comparecientes, la fecha, el objeto del instrumento o del *368testimonio, la cuantía de cada instrumento y el nombre de los testigos, de haber comparecido alguno.
Apliquemos este marco legal a los hechos ante nuestra consideración.
J—I HH
Según mencionado, la licenciada Arocho Cruz aceptó que juramentó los traspasos sin tener a las personas que firmaron presentes. Al certificar un hecho falso en estas circunstancias la licenciada violó los Arts. 2, 12 y 56 de la Ley Notarial, supra, las Reglas 65, 66 y 67 del Reglamento Notarial, supra, y los Cánones 18, 35 y 38 del Código de Ética Profesional, supra. Esa ausencia de cautela y celo profesional, no solo quebrantó la función pública del nota-riado, sino que contribuyó a un esquema de fraude, aunque esa no haya sido la intención de la licenciada. Cabe señalar que la fe que se le otorgaba al documento perseguía evitar lo ocurrido en este caso, la suplantación de las partes al autorizar el documento notarial. In re Rivera Aponte, supra, pág. 743.
En consecuencia, procede imponerle una sanción a la licenciada Arocho Cruz. Para realizar esa determinación consideraremos lo siguiente: “el historial previo [...]; su re-putación en la comunidad; si la conducta se realizó con ánimo de lucro; si aceptó los cargos imputados; su arrepen-timiento; y cualquier otra consideración que se estime pertinente”. In re Toro González II, supra, pág. 25.
A pesar de que la licenciada Arocho Cruz aceptó que co-metió la falta, el acto que realizó constituye una violación grave de su deber como notaría. Por lo tanto, ordenamos la suspensión inmediata e indefinida de la licenciada Arocho Cruz del ejercicio de la notaría.(12) En consecuencia, la fianza *369notarial queda automáticamente cancelada.(13) El Director de la Oficina de Inspección de Notarías, Ledo. Manuel E. Avila de Jesús, mantendrá incautados la obra y el sello notarial de la licenciada Arocho Cruz hasta que este Tribunal ordene lo contrario. Notifíquese personalmente la licenciada Arocho Cruz esta Opinión “per curiam” y Sentencia.

Se dictará sentencia de conformidad.


 Esta opinión per curiam se limita a evaluar la conducta de la Leda. Bernadette Arocho Cruz. En cuanto a las Ledas. Dora López Díaz y Carmen Cardona Rodríguez y los Ledos. Raúl Guemárez Nieves y Luis Flores Martínez, el procedi-miento disciplinario aún no ha culminado.


 El 11 de julio de 2014, el Director de la Oficina de Inspección de Notarías (ODIN), Ledo. Manuel E. Ávila de Jesús, solicitó mediante una moción que, como medida cautelar, ordenáramos la incautación del sello y la obra notarial de la licen-ciada Arocho Cruz ante el referido del Departamento de Justicia. El 17 de julio de 2014 accedimos a esa petición y emitimos la resolución correspondiente.


 El fiscal Sergio Rubio Paredes, entonces director de la División de Crimen Organizado, prestó una Declaración Jurada donde hizo constar las situaciones de-tectadas y dio fe de las gestiones realizadas para corroborar la información obtenida de los testigos y documentos públicos.


 Informe Preliminar de la Oficina de la Procuradora General, Anejo XIII, pág. 73.


 Íd., Anejo XIV, pág. 85.


 Íd., Anejo X, págs. 50-53.


 Íd., Anejo XI, págs. 54-60.


 Contestación a la queja de la Leda. Bernadette Arocho Cruz, pág. 2.


 Íd., pág. 3


 Informe Preliminar de la Oficina de la Procuradora General, pág. 39.


 Véanse: In re Sánchez Ramos, 174 DPR 453 (2008); In re Davison Lampón, 159 DPR 448 (2003).


 Véanse: In re Vargas Velázquez, 193 DPR 681 (2015); In re Surillo Ascar, 160 DPR 742 (2003).


 La fianza se considerará buena y válida por tres años después de su termi-nación dados los actos realizados por la licenciada Arocho Cruz durante el periodo en que estuvo vigente.